265 P.3d 153 (2011)
2011 UT App 386
OGDEN CITY, Plaintiff and Appellee,
v.
William A. WARD, Defendant and Appellant.
No. 20110814-CA.
Court of Appeals of Utah.
November 10, 2011.
William A. Ward, Ogden, Appellant Pro Se.
Before Judges ORME, THORNE, and VOROS.

DECISION
PER CURIAM:
¶ 1 William A. Ward appeals his convictions of the infractions of driving on a denied license, speeding, and no proof of insurance following a trial de novo in the district court on appeal from convictions originating in the Ogden City Justice Court. This case is before the court on a sua sponte motion for summary disposition.
¶ 2 When a case originates in a justice court, a defendant may appeal the judgment and conviction from the justice court and obtain a trial de novo in the district court. See Utah Code Ann. § 78A-7-118(1) (Supp. 2011) (providing that a defendant is entitled to a trial de novo in district court if the defendant files a notice of appeal within thirty days after sentencing by the justice court). Utah Code section 78A-7-118(8) provides, "The decision of the district court [following a trial de novo] is final and may not be appealed unless the district court rules on the constitutionality of a statute or ordinance." Id. § 78A-7-118(8). By enacting *154 section 78A-7-118(8), "the Utah Legislature. . . specifically and intentionally limited the issues that may be appealed from a district court's judgment." State v. Hinson, 966 P.2d 273, 276 (Utah Ct.App.1998). Accordingly, "absent an issue regarding the constitutionality of a statute or ordinance, the decision of the district court is final and this court has no jurisdiction to hear an appeal thereof." Id. at 277-78. Our "appellate jurisdiction is limited to only those issues attacking the validity or constitutionality of an ordinance or statute." Id. at 277. Since July 1, 1997, appeals allowed in cases originating in justice court have been limited to those cases where the district court "rules on the constitutionality of a statute or ordinance." Kanab v. Guskey, 965 P.2d 1065, 1067-68 (Utah Ct.App.1998); see also Saratoga Springs v. Wayman, 2011 UT App 22, ¶ 4, 246 P.3d 1222 (per curiam) (dismissing appeal in which the district court did not rule on the constitutionality of a statute or ordinance during de novo proceedings).
¶ 3 There is no indication in the record that the district court ruled upon a challenge to the constitutionality of a statute or ordinance. Because our jurisdiction is limited by section 78A-7-118(8) to those cases where the district court "rules on the constitutionality of a statute or ordinance," we lack jurisdiction to consider this appeal. Once a court has determined that it lacks jurisdiction, it "retains only the authority to dismiss the action." Varian-Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct.App.1989). Accordingly, we dismiss this appeal for lack of jurisdiction.